DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, these claims are dependent on a canceled claim. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1, 3-6, 8-11, 13-15, 17-19 and 20 is/are rejected under 35 U.S.C. 102(a1 and a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hevesi (US Pub 20130057951).
Regarding claim 1 and 18: Hevesi teaches a coated article as well as an IG unit comprising at least a first ply connected to, and spaced from a second ply with a solar control coating over the first ply’s second surface (see abstract, 0006, 0074). 
	The coating comprises (D1, D2, D3, D4= 1st, 2nd, 3rd, 4th phase adjustment layers; IR1, IR2, IR3= 1st, 2nd, 3rd metal functional layers; B1, B2, B3= 1st, 2nd, 3rd primer layers),

    PNG
    media_image1.png
    34
    547
    media_image1.png
    Greyscale

Hevesi’s IR1 is a single IR reflecting film corresponding to a first metal functional layer as claimed. Hevesi’s third metal functional layer comprises an absorptive film Abs3 of Cu (0092) over an IR reflective film IR3 comprising silver. 
Although Hevesi’s example has the AB3 film of Cu over the infrared reflective film instead of under the infrared reflective film as required by the claim, as Hevesi does teach that their absorptive films can be placed underneath their IR reflective films instead of over (i.e. see Abs3’ for example) (0048), one having ordinary skill would conclude Hevesi to anticipate with sufficient specificity a layer sequence claimed. 
Regarding claims 3-4, 19 and 20: The first metal functional layer is an IR reflective film of silver. The second metal functional layer is an infrared reflective continuous metallic film.
Regarding claim 5: As discussed, the second metal functional layer is an IR reflective continuous metallic film with an absorptive film ABs2 thereon. Although Hevesi’s Example includes Ti instead of NiCr for this absorptive film Abs2, as Hevesi teaches that absorptive films of their invention can be NiCr (0035), one having ordinary skill would conclude Hevesi to anticipate with sufficient specificity a NiCr absorptive film in a location as claimed. Alternatively, it would have been obvious in view of Hevesi’s disclosure to have the infrared reflective film over the AB2 of NiCr with a reasonable expectation of success. 
Regarding claim 6: The AB3 film can have a thickness as claimed (0055, Table 1). 
Regarding claim 8: The first phase adjustment layer comprises a first zinc stannate film and a ZnO second film (0079). The second phase adjustment layer and third phase adjustment layer can each comprise a ZnO film, a second zinc stannate film and a third ZnO film (see 0086, 0091) and the fourth phase adjustment layer comprises a first ZnO film and a second zinc stannate film (0084). 
Regarding claims 9-10 and 11: As discussed above, Hevesi teaches and IGU comprising a first ply having first and second opposing surfaces connected to a second ply having third and fourth opposing surfaces and a solar control coating over the second or third surface. The coating comprises the following;
st, 2nd, 3rd, 4th phase adjustment layers; IR1, IR2, IR3= 1st, 2nd, 3rd metal functional layers; B1, B2, B3= 1st, 2nd, 3rd primer layers),

    PNG
    media_image1.png
    34
    547
    media_image1.png
    Greyscale

Hevesi’s IR1 is a single IR reflecting film corresponding to a first metal functional layer as claimed
The second metal functional layer is an IR reflective continuous metallic film of silver and there is an absorptive film ABs2 thereon. Although Hevesi’s Example includes Ti instead of NiCr for this absorptive film, as Hevesi teaches that absorptive films of their invention can be NiCr (0035), one having ordinary skill would conclude Hevesi to anticipate with sufficient specificity a NiCr absorptive film in a location as claimed. Alternatively, it would have been obvious in view of Hevesi’s disclosure to have the infrared reflective film over the AB2 of NiCr with a reasonable expectation of success. 
Regarding claims 13- 15: Each of the first metal functional layer and the third metal functional layer are IR reflective films of silver.
Regarding claim 17: As also discussed, the first phase adjustment layer comprises a first zinc stannate film and a ZnO second film (0079). The second phase adjustment layer and third phase adjustment layer can comprise a ZnO film, a second zinc stannate film and a third ZnO film see 0086, 0091) and the fourth phase adjustment layer comprises a first ZnO film and a second zinc stannate film (0084). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as obvious over Hevesi (US Pub 20130057951) as applied to claim 1 and 9 above, in view of Polcyn (US Pub20110236715).
As discussed above, Hevesi teaches the inventions of claims 1 and 9. 
Regarding claims 7 and 16: Hevesi’s phase adjustment layers have an optical thickness as claimed (note Table 1 D1, D2, D3 and D4 are optical thicknesses in angstroms) but they fail to teach a protective layer having a thickness as claimed. However, Hevesi does not exclude such a layer and instead, only generally teach a low-e coating. 
	As Polcyn, who similarly teaches a low-e coating, discloses the desire for a protective layer, which is of a material (refractive index) and having a physical thickness (see 0053) that would provide for an optical thickness as claimed, for providing mechanical protection (0053), it would have been obvious to one having ordinary skill at the time of invention to add a protective layer according to Polcyn to provide protection. 

3.	Claims 1, 3-11, 13-19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polcyn (US Pub 20110236715) in view of either one of Hevesi (US Pub 20130057951) or Roquiny (US Pub 20080311389).
Regarding claims 1, 6 and 18: Polcyn teaches an IGU comprising a first ply having first and second opposing surfaces connected, and spaced from, a second ply having third and fourth opposing surfaces and a solar control coating over the second or third surface (Figure 1, 0029). The coating comprises the following;
	
    PNG
    media_image2.png
    504
    840
    media_image2.png
    Greyscale

	Polcyn’s first metal functional layer is a single IR reflective film. Polcyn’s third metal layer comprises an infrared reflective film of silver but they fail to teach said film being over an absorptive film of copper. However, Polcyn does not exclude such a film and instead, only generally teaches a low-e coating. 
	As Hevesi and Roquiny, who both similarly teach low-e coatings, disclose that an absorbent film can be place immediately under infrared reflective films for absorbance (see abstract, 0048, 0052, and teaching the absorbing film being 1-7nm thick in 0055 of 
Regarding claims 3 and 19: The first metal functional layer is an IR reflective film of silver (0040).
Regarding claim 4 and 20: The second metal functional layer shown above is discussed as being an IR reflective discontinuous metallic film (see 0045), however, Polcyn doesn’t require their second metal layer to be discontinuous (see 0058) (i.e. can be continuous). 
Regarding claim 5: As discussed, the second metal functional layer can be an IR reflective continuous metallic film but Polcyn fails to teach said film having an absorptive film of NiCr. However, Polcyn does not exclude such a film and instead, only generally teaches a low-e coating. 
	As Hevesi and Roquiny, who both similarly teach low-e coatings, disclose that an absorbent film can be place immediately under or over infrared reflective films for absorbance (see abstract, 0048, 0052 of Hevesi and abstract, 0030 of Roquiny) and suggests that such an absorbent can be NiCr (0035 in Hevesi and abstract in Roquiny), it would have been obvious to one having ordinary skill at the time of invention to modify Polcyn to include an absorptive film of NiCr according to Hevesi or Roquiny in order to obtain absorbance. 
Regarding claim 7: Polcyn teaches materials (refractive indices) and physical thicknesses for first (see 0036-0039), second (see 0042-0044), third (0047-0048) and fourth (0051-0052) phase adjustment layers that would give optical thicknesses as claimed. The coating also includes a protective layer 80 of a material (refractive index) and having a physical thickness (see 0053) that would provide for an optical thickness as claimed 
Regarding claim 8: The first phase adjustment layer comprises a first zinc stannate film (42) and a ZnO second film (44) (0036-0037). The second phase adjustment layer comprising a first ZnO film (52), a second zinc stannate film (54) and a third ZnO film (56) (0042). The third phase adjustment layer comprises a first film comprising ZnO (64), a second zinc stannate film (66) and a third ZnO film (68) (0047). The fourth phase adjustment layer comprises a first ZnO film (76) and a second zinc stannate film (78) (0051). 
Regarding claims 9-10 and 11: As discussed above, Polcyn teaches and IGU comprising a first ply having first and second opposing surfaces connected to a second ply having third and fourth opposing surfaces and a solar control coating over the second or third surface. The coating comprises the following;

    PNG
    media_image2.png
    504
    840
    media_image2.png
    Greyscale

	Polcyn’s first metal functional layer is a single IR reflective film. As also discussed above, the second metal functional layer shown above can comprise an IR reflective continuous metal film comprising silver and for reasons above, it would have been obvious to also include an absorptive NiCr film. 
Regarding claims 13- 15: Each of the first metal functional layer and the third metal functional layer are IR reflective films of silver (0040, 0049).
Regarding claim 16: As discussed above, Polcyn teaches materials (refractive indices) and physical thicknesses for first, second, third and fourth phase adjustment layers that would give optical thicknesses as claimed. The coating also includes a protective layer 80 of a material (refractive index) and having a physical thickness that would provide for an optical thickness as claimed 
Regarding claim 17: As also discussed, the first phase adjustment layer comprises a first zinc stannate film (42) and a ZnO second film (44). The second phase adjustment layer comprising a first ZnO film (52), a second zinc stannate film (54) and a third ZnO . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11, 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent 10,345,499. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and any additional limitations presently claimed would have been obvious in view of the art discussed in the Office Action above. 
Claims 1, 3-11, 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent 10,539,726. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and any additional limitations presently claimed would have been obvious in view of the art discussed in the Office Action above. 
Response to Arguments
Applicant's arguments filed October 30, 2020 have been fully considered but they are not persuasive. 
	Applicants initially argue that Hevesi does not disclose or suggest copper as an absorbent layer as asserted by the Office because although Hevesi’s paragraph 0092 does list Cu as an absorbing material, in light of Hevesi’s paragraphs 0029 and 0035, one having ordinary skill would interpret the Cu in paragraph 0092 to be a typographical error.  
	This is not persuasive and the Examiner respectfully disagrees. After careful reading of paragraphs 0029 and 0035, it is clear that although Cu may not be explicitly listed in those paragraphs, those paragraphs do not dismiss or exclude the use of Cu as an absorbent material. More specifically, just because Cu may not be listed does not mean that it cannot be used. Additionally, paragraph 0092 does disclose Cu absorbent as another “variant” which would clearly suggest Cu can be used. Further, it is noted that as evidenced by Roquiny, Cu as an absorbing material next to an IR layer is known so there is no indication in the art that Cu cannot be used as an absorbing material. It is the Examiner’s position that from paragraph 0092 and what is known in the art that paragraphs 0029 and 0035 would be considered the typographical error for not including Cu in the listing.  
	Applicants also argue that Hevesi fails to teach the claimed invention because their first metallic layer is a multilayer instead of a single film as claimed but this is not persuasive. Specifically, Hevesi teaches an IR1 which is itself a first metal functional layer and IR1 is a single film of IR reflective silver meeting the requirement claimed. 

	This is not persuasive. Although the Examiner agrees that Hevesi and Roquiny may disclose a more preferred listing of absorbing materials used in coatings undergoing heat treatment, such listings in no way excludes the use of other absorbing materials. More specifically, the references clearly teach copper being used as an absorbent material so one having ordinary skill would have motivation to use Cu as an absorbent. As none of the references explicitly state that Cu cannot be in a coating undergoing heat, there is simply nothing to support Applicants argument that Cu would not be expected to be capable of being used in a heat treated article. Further, the Examiner points out that as Polcyn, who teaches a heat treated article, discloses in many paragraphs that Cu can be present, although their disclosed Cu is used as an IR layer, provides further support that Cu can be in a heat treated coating. 
	Applicants also argue, in summary, that Polcyn would not render obvious the invention of claim 9 because Polcyn only discloses NiCr for providing certain properties over a discontinuous layer and not a continuous layer and one would not be motivated to apply NiCr over a continuous layer.
	This is not persuasive. Although the Examiner agrees that Polcyn does not explicitly disclose placing a NiCr layer over a continuous layer, such a feature would have been obvious in view of Hevesi or Roquiny for reasons in the Office Action. Specifically, Polcyn’s second metal functional layer can be an IR reflective continuous . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784